Citation Nr: 0025941	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
classified as residuals of a back injury to include 
arachnoiditis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1947.  He was awarded the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
Specifically, this appeal arises from a May 1994 rating 
action in which it was determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
(Previously, in March 1959 and in July 1976, the RO denied a 
claim of service connection for a back disorder.)

The RO reviewed the case on a de novo basis after submission 
of evidence that was determined as new and material.  The 
Board will do likewise.  Additionally, the Board notes that 
at the time of the May 1994 determination the veteran's 
original claims folder, to include his original service 
medical records (SMRs), had been misplaced.  A temporary 
claims folder had been reconstructed.  Subsequently, the 
veteran's original SMRs were found and returned to the claims 
folder and were available for review by the Board.  

Service connection is in effect for scar, laceration, 
forehead, rated as 10 percent disabling.  Service connection 
is also in effect for scar of the right thigh; malaria; 
ankylosis of terminal phalanx of the left middle finger; and 
residuals of fracture of the left great toe.  The disability 
rating for each of this disorders is 0 percent 
(noncompensable).  

The Board has construed the appeal communications as 
submitted by the veteran's service representative in 
September 2000 as raising the issue of entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for additional disability benefits claimed 
to be the result of VA treatment.  This issue has not been 
properly developed or certified for appellate consideration, 
and the issue is referred to the RO for such further action 
as is deemed appropriate.  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability classified as arachnoiditis, causae equina in 
an unappealed decisions dated in March 1958 and November 1984 
and in a letter dated in August 1976.

2.  Additional evidence received since the last final 
decision in November 1984, was not previously considered by 
agency decisionmakers and is so significant that it must be 
considered in order to fairly adjudicate the claim.

3.  The veteran has a back disorder (arachnoiditis), which is 
causally connected to an inservice injury.  



CONCLUSION OF LAW

1.  The RO's November 1984 decision denying service 
connection for a back disability classified as arachnoiditis 
is final.  38 U.S.C.A. § 7105 (West 1991); 20 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for a back disability classified as 
arachnoiditis is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999)

3.  A back disorder classified as arachnoiditis was incurred 
in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the SMRs is negative for treatment for back 
complaints or diagnosis of a spinal disorder.  This includes 
upon service separation examination in May 1947 when 
examination of the spine was reported as normal.  These 
records do show that the veteran received a wound laceration 
of the forehead in May 1943 when he struck his head on a rock 
while diving.  Additionally, his left middle finger was 
lacerated in January 1944 during an enemy surprise bombing 
attack.  He acquired a deformity of the middle left terminal 
phalanx.  In July 1944, he received a laceration of the 
anterior surface of the right thigh, which required two 
sutures.  (As reported earlier, service connection is in 
effect for these disorders.)  In December 1944, he underwent 
a stereo photoroentgenograms of the chest.  

In December 1958, the veteran filed his original claim for 
disability benefits.  He gave a history of a back condition 
that had its onset in 1945.  

Postservice naval clinical records from 1958 reflect that he 
was seen for recurrent back, which had had its onset 6 months 
before.  The diagnosis after surgery was arachnoiditis of 
cauda equina.  

In March 1959, the RO denied the veteran's claim for service 
connection for a back disorder.  

In a June 1976 statement, the veteran stated that he fell 10 
feet from an aircraft and landed on his back during service.  
He said that he was a patient 2 or 3 times at a hospital in 
Guadalcanal in 1942 and that he ultimately underwent surgery 
at a naval hospital in 1958.  

In a June 1976 statement, Robert F. Andrews, M.D., reported 
that he saw the veteran in June 1974 for back problems.  It 
was noted that the veteran had undergone previous back 
surgery and that a diagnosis of arachnoiditis was made at 
that time.  He confirmed that diagnosis.  He added that the 
surgery had probably not done much to alleviate the veteran's 
symptoms of intermittent back pain, numbness in the left 
foot, and mild weakness.  The doctor added that is was 
difficulty to be specific as to what caused the veteran's 
arachnoiditis, but he opined that it might be related to 
repeated traumatic incidents.  

The veteran's wife reported in July 1976 that she met the 
veteran while he was in the Navy and that they married in 
1946.  She recalled that he was having problems with his back 
and had recurring problems ever since.  She noted that he had 
undergone back surgery in 1974.  

Added to the record in September 1976 was a statement by a 
private physician dated in November 1974.  At that time, Sam 
Assam, M.D., described the veteran's continued improvement 
since undergoing back surgery.  In statements made in 
September 1975 and September 1976, Charles W. Heywood, M.D., 
also described the veteran's condition since surgery in April 
1974.  Dr. Heywood, in his 1976 statement, noted that he had 
seen the veteran as a patient since 1952.  He added that the 
veteran's arachnoiditis had apparently originated after he 
had a back injury in 1943 when he was in a plane crash.  The 
diagnosis of arachnoiditis was first made in 1958 when a 
laminectomy was performed.  His more recent surgery was also 
noted.  

In an April 1983 statement, the veteran requested that he be 
service-connected for a back problem that he asserted was the 
result of radiation exposure.  Following submission of Naval 
documents reflecting no record of radiation exposure for the 
veteran, the RO denied service connection for a back disorder 
on this basis in November 1984.  

In August 1993, the veteran filed to reopen his claim for 
service connection for a back disorder.  In support of his 
claim he submitted numerous private and naval clinical 
records dated from 1956 through 1993.  Most of these records 
were not previously of record and include additional naval 
clinical records to include at the time of his admission to 
the hospital in December 1958 where he underwent back 
surgery.  At the time of admission, the veteran gave a 
history of the onset of back pain 6 months before, and he 
reported no history of back strain, groin, pain, or bowel or 
bladder involvement.  

Additional private records show that the veteran underwent a 
total laminectomy L1 through L5 in January 1982.  Private 
records from the early 1990s were provided by Lance L. 
Altenau, M.D., who also provided an August 1993 statement.  
In his statement, the physician summarized the veteran's 
medical history and provided an opinion as to the origin of 
the veteran's back disability.  The physician's statement 
reads as follows.  

[The veteran] underwent lumbar 
myelography in 1944 for back problems 
related to, I believe, a shrapnel injury.  
According to the history, Pantopaque was 
used and considerable amounts of the oily 
contrast material remained in the canal 
after the study had been completed.  

The patient did fairly well for a while, 
but began to develop progressive 
symptoms.  The symptoms appeared to be 
related to progressive arachnoiditis 
which was first re-evaluated in 1958.  At 
that time, the patient began to develop 
severe back and bilateral radicular leg 
pain.  The patient evidently underwent 
surgery and severe arachnoiditis was 
noted extending down to the cauda equina.  

Because of continuing and progressive 
problems, the patient again underwent 
lumbar myelography and surgery in 1974, 
and again a diagnosis of arachnoiditis 
was confirmed.  In 1975 the patient went 
to Veterans Hospital Clinic and seemed to 
improve with extensive physical therapy 
and a TENS unit.  In 1978 the patient had 
a mild relapse which was treated by Dr. 
Assam with high dose steroids.  In 1980 
the patient again had problems and began 
self catheterization for progressive 
dysfunction of bowel and bladder.  

The patient eventually underwent final 
surgery in 1982 for progressive lumbar 
stenosis with decompression of the cauda 
equina and lysis of severe adhesions.  
The patient has lasted for approximately 
10 until recurrence of symptoms was 
associated with a large lumbar disc which 
was excised in May of 1992.  Because of 
progressive problems, the patient has 
undergone placement of a spinal 
stimulator for control of chronic and 
severe arachnoiditis pain.  

When one reviews this severe and somewhat 
tragic history, the patient's problem[s] 
essentially date back to one incident, 
the lumbar myelogram in 1944.  Although a 
considerable length of time separates the 
myelogram from the onset of symptoms, 
years are required for arachnoiditis to 
set up and begin causing problems.  
Therefore, the temporal sequence between 
the lumbar myelogram in 1944 and the 
onset of symptoms is very reasonable.  
Considering the above mentioned facts, it 
is my feeling that due to the myelogram 
in 1944 and possibly due to the myelogram 
in 1958 which may also have been at least 
partially causative, the patient's 
chronic severe problems with 
arachnoiditis are directly related to 
this.  If this occurred while the patient 
was in the military, then I feel that 
this is a service-related problem and 
should be considered as such.  

In a May 1994 determination, the RO found that new and 
material evidence had been submitted, but denied the 
veteran's claim noting that Dr. Altenau's opinion was 
predicated on the basis that a myelogram occurred during 
service - a fact that the evidence did not support.  

Subsequently added to the record were additional private and 
naval clinical records from 1948 through 1974 that reflect 
that the veteran was seen in 1951 and 1952 for back 
complaints.  There was no mention of any prior back injury or 
surgery.  A 1958 record not previously of record reveals that 
the veteran was seen in July 1958 for low back pain that was 
possibly related to an automobile accident from the month 
before.  

Another statement by Dr. Altenau dated in September 1994 was 
submitted.  Essentially, this document repeats his thoughts 
as expressed in the August 1993 statement provided above.  
Pertinent excerpts are provided below.  

It is my understanding that [the veteran] 
underwent lumbar myelography some time in 
January or February 1944 at the U.S. 
Naval Mobile Hospital number 8 on 
Guadalcanal in the South Pacific during 
World War II.  

The myelographic test was administered in 
relation to a back injury sustained from 
an enemy bomb explosion that also caused 
shrapnel injuries to his head and 
fingers.  

In a neurological consultation examination report dated in 
April 1995, it was noted that the veteran had been referred 
for evaluation of the cause of arachnoiditis.  The examiner 
noted that the veteran provided a history that included that 
exposure to a bomb while he was in Guadalcanal in which he 
was thrown backward, landing on his back on some logs.  He 
also suffered shrapnel wounds to the left index finger, left 
forehead, and right thigh.  Initially, his legs were 
paralyzed and so an emergency myelogram was performed at the 
mobile hospital number 8 on Guadalcanal.  No surgery was 
required, and the veteran indicated that he continued to 
serve in the military for several years.  The veteran did 
state, however, that he did have intermittent back during 
service but did not seek treatment.  He developed 
excruciating back pain after service in 1958, which was 
essentially thought to be a cord tumor.  This was based on a 
myelography.  Surgery was performed and the actual diagnosis 
was arachnoiditis.  There was no tumor.  Over the years, he 
continued to have back problems.  The examiner noted that the 
veteran's history included several more back procedures and 
continued to suffer from his back disorder.  

This examiner noted that the veteran wanted his opinion as to 
whether it was likely that the arachnoiditis that was found 
as early as 1958 reflected his initial war injury as well as 
treatment for same with the myelogram.  The examiner stated 
that he was in agreement with Dr. Altenau that the veteran's 
problem began with his original injury on Guadalcanal Island 
and that the presence of arachnoiditis in 1958 with a 
complete block could not be explained in any other way except 
that of chronic progressive arachnoiditis from the original 
myelogram, particularly if the Pantopaque was not removed 
which he suspected in a battlefield hospital would not be 
unusual.  He added that there was no documentation of 
residual Pantopaque.  The examiner added that the 
presentation with a complete block and severe arachnoiditis 
in 1958 could be explained on the basis of multiple minor 
traumas.  He found that this "simply does not happen, 
although I suppose there are some scattered report in the 
literature of a spontaneous arachnoiditis from trauma."  

At a personal hearing in August 1995, the veteran and his 
wife testified that it was their belief that his current 
arachnoiditis stemmed from a myelogram performed in the 1940s 
shortly after the veteran was injured in a sneak Japanese 
bomb attack.  Hearing [Hrg.] Transcript [Tr.] at 2.  He added 
that the only other back trauma he experienced was in an auto 
accident around 1960.  Tr. at 8.  He added that his wife had 
done extensive research and had learned that there was a dye 
used in myelogram procedures that, if left in the spinal 
canal, could cause the condition the veteran now suffered 
from.  Tr. at 13.  

A hearing officer denied the claim in December 1995 as the 
evidence did not show that a myelogram was performed during 
service.  

Additional documents reflect that a search was requested for 
clinical records at claimed places of treatment to include in 
Guadalcanal, but response from the National Personnel Records 
Center was that there were no records of file.  

Of record are numerous excerpts from medical treatises in 
which information is provided regarding arachnoiditis.  It 
cites that the vast majority of cases seen today are caused 
by medical intervention, primarily spine surgery, and 
myelography, especially with the use of "once popular 
iophendylate (Pantopaque)."  It was noted that historically, 
a major cause of arachnoiditis had been the use of Pantopaque 
myelography.  Because the use of this was no limited, the 
more common causes today were listed as surgery, foreign, 
material, trauma, infection, intrathecal hemorrhage, 
intrathecal steroids, or anesthetic agents.  

Criteria

New and Material Evidence

The Board does not have jurisdiction to consider the merits 
of a finally disallowed claim unless it determines that new 
and material evidence has been submitted.  Although the RO 
has found that the veteran submitted new and material 
evidence to reopen his claim, the Board must make an 
independent determination on this question independent of any 
determinations made by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled..

Well-Grounded Claim

A claim is well grounded if the appellant has presented 
evidence that the claim is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Further, the threshold for 
establishing a well-grounded claim is fairly low.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).


Presumptions for Combat Veterans Under 38 U.S.C.A. § 1154(b)

The Board further notes that under Collette v. Brown, 
82 F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 
7 Vet. App. 498 (1995) the correct application of 38 U.S.C.A. 
§ 1154(b) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service."  (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  


Analysis

New and Material Evidence

Subsequent to the RO last final denial of the veteran's claim 
in November 1984, the veteran has submitted evidence from two 
private physicians linking the current back disability--
arachnoiditis, to myelographic examinations that he 
reportedly received in service.  Prior to November 1984 there 
was no competent evidence linking a current back disability 
to service.  Therefore, the Board finds that the newly 
received private physician's statements are new.  These 
statements are also probative and hence material.  The 
statements provide competent evidence as to the etiology of 
the veteran's claimed disability, and must be considered in 
order to reach a fair decision as to the veteran's claim.

Well Grounded Claim

A recent decision of the Federal Circuit held that it was a 
denial of due process for the Court to have determined that 
new and material evidence had been submitted and then 
determine whether a claim was well grounded without affording 
the claimant an opportunity to present argument and evidence.  
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  In 
the instant case the veteran is not denied due process, 
because the RO has considered the veteran's current claim on 
the merits, and because the Board finds that he has submitted 
a well-grounded claim.

First, there is competent medical evidence of current 
arachnoiditis.  The private physician's statements provide 
such evidence.  The veteran is competent to report that he 
injured his back in service and that he underwent a 
myelogram.  The service medical records do show that he 
underwent a stereo photoroentgenogram of the chest in 
December 1944.  A myelogram is defined as  roentographic 
examination of the spinal cord.  DORLAND'S ILLUSTRATED 
DICTIONARY, 26TH Ed. 1981.  The veteran has reported an 
injury and treatment consistent with the circumstances of his 
service.  Accordingly, the Board finds that there is 
competent evidence of an inservice injury.  The private 
physicians have provided competent evidence of a nexus 
between the inservice injury and current disability.  Thus, 
all three of the Caluza elements for a well-grounded claim 
have been satisfied.


Adjudication on the Merits

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

There is no dispute that the veteran's has a current back 
disability.  There is a question as to whether the back 
disability was incurred in service or incurred as the result 
of a myelogram performed in service.  The veteran served in 
combat, as evidenced by his receipt of the Purple Heart 
Medal, and his well documented wound during an enemy attack.  
Thus the provisions of 38 U.S.C.A. § 1154(b) are for 
application.  

The service medical records are silent as to whether there 
was a back injury or whether the veteran underwent a 
myelogram.  However, the private physicians unrefuted 
statements are to the effect that the veteran's current back 
disability could only have resulted from a myelogram in 
service, and that such a disability could have had a delayed 
onset, as it apparently did in this case.  The private 
physicians' statements constitute credible supporting 
evidence.

The injury is consistent with the circumstances of the 
veteran's service.  He reported that he injured his back when 
he was thrown backwards during a bombing attack, and the 
service medical records show that he was subjected to bombing 
attacks.  It would be consistent with the circumstances of 
his service, for him to have been thrown backwards by a bomb 
blast.  The veteran has also reported that he underwent a 
myelogram, and the service medical records show that he was 
subjected to a chest roentgenogram.  Therefore it is entirely 
consistent with the circumstances of his service that he 
would have been subjected to a spinal roentgenogram.  

Once it is determined that a veteran has provided credible 
evidence consistent with the circumstances of his service, 
service connection is conceded unless there is clear and 
convincing evidence to the contrary.  In this case, the only 
evidence against a finding of service connection consists of 
the silence of the service medical records.  In the Board's 
opinion this evidence is not clear and convincing when 
weighed against the veteran's statements, the treatise 
evidence, and the opinions of the private physicians.

The Court has held that the provisions of § 1154(b) apply 
only to what happened in service and that the evidence must 
still show a current disability and a nexus to service.  Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
There is no evidence against a finding that the veteran 
currently has arachnoiditis and there is no evidence to 
contradict the opinions of the private physicians.  Therefore 
the Board finds that the evidence is in favor of the grant of 
service connection for a back disability, namely 
arachnoiditis.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability classified as 
arachnoiditis is granted.  

Service connection for a back disability classified as 
arachnoiditis is granted.


		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 17 -


